          Case 3:20-cv-00065-LRH-CLB Document 1 Filed 01/30/20 Page 1 of 5



 1
     Mark Mausert
 2   NV Bar No. 2398
     729 Evans Avenue
 3   Reno, NV 89512
     (775) 786-5477
 4   Fax (775) 786-9658
     mark@markmausertlaw.com
 5   Attorney for Plaintiffs
 6
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                           IN AND FOR THE DISTRICT OF NEVADA
10
11
     ALAYNA SAUNDERS & MADISON                           Case No.:
12   PITT,
13                  Plaintiffs,
14          vs.                                           COMPLAINT AND JURY DEMAND
15   McDONALD’S OF KEYSTONE
     and DOES I-X,
16
                    Defendants.
17
     _____________________________________/
18
            COME NOW plaintiffs, through counsel, and hereby complains of defendants as
19
     follows:
20
                                  Jurisdiction, Venue & Jury Demand
21
            1. Plaintiff are women, who are residents of northern Nevada. Plaintiff Madison Pitt
22
     commenced working for defendant McDonald’s on or about June 1, 2018 and worked for
23
24   defendant until December 11, 2018, in the capacity of a cashier. When plaintiff Pitt worked for

25   defendant she was a minor. Plaintiff Alayna Saunders worked for defendant McDonald’s from

26   November 8, 2018, until December 11, 2018, in the capacity of a cashier. When plaintiff

27   Saunders worked for defendant she was a minor. All, or almost all, acts, statements and

28   omissions herein alleged occurred in northern Nevada, i.e., in Reno, Nevada where at plaintiffs

                                                Page 1
           Case 3:20-cv-00065-LRH-CLB Document 1 Filed 01/30/20 Page 2 of 5



 1   were employed by defendant. Plaintiffs have obtained Notices of Right to Sue from the Equal
 2   Employment Opportunity Commission. Both Notices are dated November 4, 2019. These
 3   Notices are attached hereto and incorporated in this Complaint and Jury Demand. This
 4   Complaint and Jury Demand is timely filed in accord therewith. Plaintiffs hereby request a
 5   jury trial relative to all issues so triable.
 6           2. Defendant McDonald’s of Keystone (referred to herein as “McDonald’s) is a
 7
     corporation, limited partnership, limited liability company, partnership, or some other legal
 8
     entity which previously employed plaintiffs in northern Nevada, i.e., at its restaurant located at
 9
     5148 Mae Anne Avenue in Reno, Nevada. At all times herein mentioned defendant had at
10
     least fifteen employees working at least twenty weeks per year.
11
             3. Doe defendants are corporations, limited liability companies, partnerships,
12
     individuals or some other legal entities which are in some way responsible for plaintiffs’
13
     injuries or damages. When plaintiffs ascertains the identities of these entities, they will seek
14
     leave of Court so as to add them to this Complaint and Jury Demand.
15
             4. This Court has subject matter jurisdiction over this case per 28 U.S.C. 1343. The
16
     Court has subject matter jurisdiction because plaintiffs are women who are alleging they were
17
18   subject to a hostile work environment “because of sex”, in violation of 42 U.S.C. 2000e, et seq.

19   Plaintiff were subject to retaliation, i.e., they were constructively and wrongfully discharged.

20           5. This Court has venue re this action pursuant to 42 U.S.C. 2000e-5(f)(3) because all,

21   or almost all of the actions, statements and omissions which form the basis for this lawsuit

22   occurred in northern Nevada, i.e., in the geographical area of this judicial District.
23                                             First Cause of Action
24                                             (Sexual Harassment)
25           6. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 5, inclusive, as
26   well as all other paragraphs herein, as though the same had been fully stated.
27           7. Commencing in mid-November 2018 plaintiffs began to experience a sexually
28

                                                     Page 2
           Case 3:20-cv-00065-LRH-CLB Document 1 Filed 01/30/20 Page 3 of 5



 1   hostile work environment. Sexual hostility was originally interjected into plaintiffs’ work
 2   environment by one Ben _________, who was hired by defendant in mid-November, 2018.
 3   Ben is considerable older than either plaintiff, i.e., he is approximately in his mid-thirties. Ben,
 4   almost immediately began to sexually harass both plaintiffs, and other female employees. His
 5   harassment included, but was not necessarily limited to, the following statements and actions:
 6   Requests for the telephone numbers of each of the plaintiffs; asking each of the plaintiffs if
 7
     they would be interested in spending time with him outside of work; requests to each of the
 8
     plaintiffs to obtain telephone numbers of minor customers, both male and female; touching of
 9
     coworkers in a sexual manner in the presence of both plaintiffs; touching each plaintiff
10
     inappropriately in a sexual manner; smacking Miss Pitt’s posterior with a towel; etc. Shortly
11
     after he was hired by defendant Ben was promoted to a managerial position. Accordingly, he
12
     sexually harassed each plaintiff both while he was a co-employee and while he was a manager.
13
            8. Both plaintiffs complained in early December to another of defendant’s
14
     supervisory/managerial employees, i.e., one Yoseline. Defendant failed to implement a timely,
15
     thorough investigation and failed to implement adequate remedial action, sufficient to redress
16
     past sexual harassment and deter future sexual harassment. Plaintiffs were constructively and
17
18   wrongfully discharged on or about December 11, 2018.

19          9. As a direct and proximate result of being subject to a sexually harassing course of

20   conduct plaintiffs suffered emotional distress, loss of enjoyment of life, fear, loss of sleep and

21   anxiety. It has been necessary for plaintiffs to incur costs and retain an attorney to attempt to

22   vindicate their federally protected right to a workplace free of sexual harassment.
23
24                                        Second Cause of Action
25                                              (Retaliation)
26          10. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 9 as though
27   the same were full stated herein.
28

                                                  Page 3
           Case 3:20-cv-00065-LRH-CLB Document 1 Filed 01/30/20 Page 4 of 5



 1           11. Any reasonable girl, similarly situated to plaintiffs, would have found the work
 2   environment to be intolerable, especially after plaintiffs complained and defendant essentially
 3   ignored their complaints of sexual harassment. Plaintiffs did so experience their work
 4   environment to be intolerable and were constructively and wrongfully discharged on or about
 5   December 11, 2018. These constructive discharges are a form of retaliation.
 6           12. As a direct and proximate result of being subject to retaliation, plaintiffs have been
 7
     injured and damaged as described herein. Further, each plaintiff has suffered economic
 8
     damage. It has been necessary for plaintiffs to incur costs and hire counsel in order to attempt
 9
     to vindicate their federally protected right to be free of retaliation.
10
             WHEREFORE, plaintiff requests the following relief:
11
             1. For awards of compensatory damages;
12
             2. For awards of punitive damages sufficient to punish and deter defendant from
13
     engaging in similar conduct;
14
             3. For awards of special or actual economic damages, according to proof;
15
             4. For an award of costs and a reasonable attorney’s fee; and
16
             5. For injunctive relief to compel defendant to adopt and actually enforce a reasonable
17
18   policy against sexual harassment and/or retaliation, and for whatever other relief the Court or

19   jury may deem just.

20           DATED this 30th day of January, 2020.

21                                                                    /s/ Mark Mausert
                                                                     Mark Mausert
22                                                                   NV Bar No. 2398
                                                                     729 Evans Avenue
23                                                                   Reno, NV 89512
                                                                     TELEPHONE:(775) 786-5477
24                                                                   FACSIMILE: (775) 786-9658
                                                                     Attorney for Plaintiffs
25
26
27
28

                                                    Page 4
            Case 3:20-cv-00065-LRH-CLB Document 1 Filed 01/30/20 Page 5 of 5



 1                                               INDEX OF EXHIBITS
 2
     Issued Notice of Right to Sue - Madison Pitt.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 1
 3
     Issued Notice of Right to Sue - Alayna Saunders. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Exhibit 2
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           Page 5
